PER CURIAM.
This is an appeal from a resentencing following an opinion and mandate from this court. See Campbell v. State, 935 So.2d 614 (Fla. 3d DCA 2006). Although we disagree with the defendant’s claim that correcting the written judgment will require another resentencing, which it will not, we do agree that the written judgment should be corrected to strike references to section 775.087, Florida Statutes and replace them with references to section 775.084, Florida Statutes and to reflect the proper degree for the convicted crimes.
Remanded for correction of judgement.